Citation Nr: 0322311	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  98-18 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain.  

2.  Entitlement to service connection for asthma.  

3.  Entitlement to service connection for a left foot 
disorder.  


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


REMAND

On September 20, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination for the purpose of 
determining nature and etiology of his 
low back disability.  Send the claims 
folder to the examiner for review.  After 
a review of the relevant medical 
evidence, to include the service medical 
records, the report of the September 1995 
VA examination, and the current 
orthopedic examination of the veteran, 
the examiner is requested to opine 
whether it is at least as likely as not 
that the veteran's low back disability 
began during service or is causally 
linked to any incident of active duty, to 
include the findings pertaining to the 
low back that are set forth in his 
service medical records; or whether it is 
more likely that the veteran's low back 
disability is related to a June 1993 
post-service back injury noted in his 
private medical records and subsequent VA 
medical records (the veteran's spouse was 
on active duty at that time and he 
continued to receive treatment from VA 
even though he was a civilian).  All 
indicated tests should be performed.  If 
the examiner is unable to provide an 
opinion without resort to speculation, he 
or she should so indicate.  

2.  Thereafter, make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a foot 
examination for the purpose of 
determining whether his left great toe 
disability, to include an old fracture, 
is causally linked to service.  Send the 
claims folder to the examiner for review.  
After a review of the relevant medical 
evidence, to include the service medical 
records, the report of the September 1995 
VA examination, and the current foot 
examination of the veteran, the examiner 
is requested to opine whether it is at 
least as likely as not that the veteran's 
current left foot disorder began during 
service, is causally linked to any 
findings pertaining to the left foot that 
are set forth in his service medical 
records, or, if it is determined that any 
disability of the left foot preexisted 
service, the examiner should opine 
whether it is at least as likely as not 
that it was aggravated (worsened beyond 
its natural progression) during service.  
All indicated tests should be performed.  
If the examiner is unable to provide an 
opinion without resort to speculation, he 
or she should so indicate.

3.  Then, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a pulmonary 
examination for the purpose of 
determining the etiology of his asthma.  
Send the claims folder to the examiner 
for review.  After a review of the 
relevant medical evidence, to include the 
service medical records, the report of 
the September 1995 VA examination, and 
the current pulmonary examination of the 
veteran, the examiner is requested to 
opine whether it is at least as likely as 
not that the veteran's asthma began 
during service or is causally linked to 
the findings of asthma that are set forth 
in his service medical records.  All 
indicated tests should be performed.  If 
the examiner is unable to provide an 
opinion without resort to speculation, he 
or she should so indicate.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



